Per Curiam.
This is an appeal from a final order, made in summary proceedings, to recover possession of the house and premises known as Ho-. 294 Sixth avenue, in the city of Hew York, for nonpayment of one month’s rent, which it is alleged became payable on the 1st day of March, 1896. The defense was a general denial, eviction, and that the alleged transfer of title, by one Gerson Siegel to the respondent, was fraudulent and void.
Summary proceedings, theretofore brought to recover possession of the premises in question for nonpayment of the rent due Hovember 1, 1895, resulted in favor of the above-named respondent; but in the proceedings had for nonpayment of the January, 1896, rent, the jury rendered a verdict in favor of the above-named appellant. 1
Although the judgment-roll in each proceeding was admitted in evidence, the return is barren of either the original record of the judgments, ór a copy thereof. The judgment-roll in the first-mentioned proceeding was submitted to us when the appeal from the final order therein was argued, but, in the absence of the record of the other proceeding, we are unable to- determine whether the judgment therein is res adjudicaba.
The brief submitted by the appellant’s counsel has no application whatever to the case at bar, it relating solely to the proceedings had for the rent of February, 1896, and not the following month, for which these proceedings were instituted.
*744Eor these reasons a reargument must be ordered, the return to . be amended meanwhile.
Present: Beekman; P. J., Gildersleeve and Giegerioh, JJ.
Reargument ordered, return to be amended.